The Chancellor
is of the opinion that the Negroes were not specifically bequeathed to the children; that they should be accounted for as the other personal property of the testator; that the wife is entitled to one third part of the surplus; and after deducting that surplus, that the residue should be equally divided among the children. The bequest of the service of the Negroes, to the heirs until they, the Negroes, arrive to the age of thirty-five years of age, was merely to designate the time at which the Negroes should become free.
But Mr. Rogers alleges that some of the Negroes have run away, and that the executrix should not be charged with the appraised value of such of them as have run, and prays time until next term to make good his allegation, especially as the executrix is absent, and is very firm. And time is accordingly given, so the appeal is continued until next term.
Continued.